 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    NICOLE SMITH,                                           Case No. 2:18-cv-01499-JCM-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      JAMES RIVER INSURANCE COMPANY, et
10    al.,
11                                        Defendant.
12

13          This matter is before the Court on the parties’ Stipulated Discovery Plan and Scheduling
14   Order (ECF No. 13), filed on November 6, 2018. The parties request a 360 day discovery plan.
15   The Court finds that the parties have failed to provide sufficient facts to support the proposed 360
16   day discovery plan. The parties must provide more detailed information to justify the proposed
17   discovery period. The Court, therefore, denies the proposed discovery plan and scheduling order
18   without prejudice. Accordingly,
19          IT IS HEREBY ORDERED that the parties’ Stipulated Discovery Plan and Scheduling
20   Order (ECF No. 13) is denied, without prejudice.
21          IT IS FURTHER ORDERED that the parties shall file a proposed discovery plan and
22   scheduling order no later than November 16, 2018.
23          Dated this 7th day of November, 2018.
24

25
                                                             GEORGE FOLEY, JR.
26                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
